United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
MOLOKAI AIRPORT, Maunaloa, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1841
Issued: March 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 13, 2009 appellant filed a timely appeal from the June 8, 2009 nonmerit decision
of the Office of Workers’ Compensation Programs denying his request for reconsideration of the
merits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over
the merits of the appeal.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration of
the merits pursuant to 5 U.S.C. § 8128(a).
Appellant, through his attorney, argues that the Office’s decision is contrary to fact and
law.
FACTUAL HISTORY
This case was previously before the Board. In a September 5, 2008 decision, the Board
affirmed Office decisions dated October 17, 2007 and January 29, 2008 denying his claim of a
traumatic injury on June 26, 2007, as alleged. Although appellant established that an

employment incident occurred as alleged, the medical evidence failed to establish that his
atelectasis condition was causally related to the work incident. The facts as set forth in the
Board’s previous decision are hereby incorporated by reference.1
By letter dated March 3, 2009, appellant, through his attorney, filed a request for
reconsideration before the Office. In an October 15, 2008 report, Dr. Daniel S. McGuire,
appellant’s attending physician, stated that he was “still suffering from left-sided chest pain ever
since his work accident.” Appellant was diagnosed with atelectasis, possibly caused by shallow
breathing because of increased pain he experienced when taking a deep breath. Dr. McGuire
noted that this was the only positive objective finding except wall tenderness. On February 4,
2008 Dr. McGuire noted that appellant had pain in his left chest “since an accident at work” and
that a magnetic resonance imaging scan of November 11, 2007 showed atelectasis which was
most probably the result of splinting, i.e., not taking a deep breath because of the pain in his
chest.
In a decision dated June 8, 2009, the Office denied appellant’s request for reconsideration
without conducting a merit review of the case.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.3 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.5

1

Docket No. 08-1040 (issued September 5, 2008). The Board notes that on June 26, 2007 appellant, then a 47year-old transportation screener, alleged that he sustained an injury to the upper left side of his chest while lifting a
bag in the performance of duty. The Board further notes that, on January 25 and February 2, 2009, it issued orders
dismissing appellant’s appeals as he did not file an appeal from a valid decision of the Office. Docket Nos. 08-1830
and 09-66.
2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

2

ANALYSIS
Appellant filed a timely request for reconsideration before the Office’s determination
from the denial of his claim of injury on June 26, 2007. In a June 8, 2009 decision, the Office
denied appellant’s request for reconsideration without reviewing the merits of his case.
The Board finds that the Office properly denied appellant’s request for reconsideration.
Appellant has not shown that the Office erroneously applied or interpreted a specific point of law
nor has he set forth a relevant legal argument not previously considered by the Office. Appellant
submitted two medical reports from Dr. McGuire after the Office issued its last merit decision;
however, neither report addressed the causal relationship between appellant’s work incident of
June 26, 2007 and his atelectasis. These reports merely note that appellant experienced left-sided
chest pain “since a work accident” and that testing showed atelectasis. Dr. McGuire’s reports of
February 4 and October 15, 2008, while new, are cumulative of the physician’s prior reports of
record. He did not cure the deficiencies noted in his prior reports on the issue of causal relation.
Evidence that repeats or duplicated that already of record and previously considered, is not a
basis for reopening a case on the merits.6
Appellant has not established that the Office improperly refused to reopen his claim for
review of the merits under section 8128(a) of the Act. He did not show that the Office
erroneously applied or interpreted a specific point of law, advance a relevant legal argument not
previously considered by the Office, or submit relevant and pertinent new evidence not
previously considered by the Office. Accordingly, the Office properly denied merit review of
appellant’s claim.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration of
the merits pursuant to 5 U.S.C. § 8128(a).

6

Richard Yadrow, 57 ECAB 207 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 8, 2009 is affirmed.
Issued: March 8, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

